     1:20-cv-11079-UA Document 12
Case 1:20-cv-11079-RA          11 Filed 01/27/21
                                        01/21/21 Page 1 of 2
     1:20-cv-11079-UA Document 12
Case 1:20-cv-11079-RA          11 Filed 01/27/21
                                        01/21/21 Page 2 of 2




                                  This case has been assigned to me as
                                  related to No. 18-CV-4325.

                                  Plaintiff’s request for an extension of
                                  time is granted. Plaintiff’s opposition
                                  shall be due February 16, 2021.

                                  The Court will inform the parties at a
                                  later date if it determines that oral
                                  argument is necessary.

                                  SO ORDERED.



                                  ________________________
                                  Hon. Ronnie Abrams
                                  01/27/2021
